                                       UNITED STATES BANKRUPTCY COURT
                                                Northern DISTRICT OF California
                                                         <San Francisco Division


In Re. ANTHONY SCOTT LEVANDOWSKI                                    §                   Case No. 20-30242
                                                                    §
                                                                    §
                      Debtor(s)                                     §
                                                                                            Jointly Administered

Monthly Operating Report                                                                                                  Chapter 11

Reporting Period Ended: 07/31/2021                                                        Petition Date: 03/04/2020

Months Pending: 17                                                                        Industry Classification:    0   0   0     0

Reporting Method:                              Accrual Basis                         Cash Basis

Debtor's Full-Time Employees (current):                                          0

Debtor's Full-Time Employees (as of date of order for relief):                   0



Supporting Documentation (check all that are attached):
(For jointly administered debtors, any required schedules must be provided on a non-consolidated basis for each debtor)

        Statement of cash receipts and disbursements
        Balance sheet containing the summary and detail of the assets, liabilities and equity (net worth) or deficit
        Statement of operations (profit or loss statement)
        Accounts receivable aging
        Postpetition liabilities aging
        Statement of capital assets
        Schedule of payments to professionals
        Schedule of payments to insiders
        All bank statements and bank reconciliations for the reporting period
        Description of the assets sold or transferred and the terms of the sale or transfer




/s/ Allen Soong                                                              Allen Soong
Signature of Responsible Party                                               Printed Name of Responsible Party
08/20/2021                                                                   Paladin Management Group, LLC
Date                                                                         633 West Fifth St 28th Fl
                                                                             Los Angeles, CA 90071
                                                                             Address



STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.
        Case: 20-30242            Doc# 644         Filed: 08/23/21         Entered: 08/23/21 18:28:09                 Page 1 of 5
UST Form 11-MOR (06/07/2021)                                        1
Debtor's Name ANTHONY SCOTT LEVANDOWSKI                                                                  Case No. 20-30242


Part 1: Cash Receipts and Disbursements                                                  Current Month            Cumulative

a.   Cash balance beginning of month                                                                $958,213
b.   Total receipts (net of transfers between accounts)                                             $485,606                 $2,472,398
c.   Total disbursements (net of transfers between accounts)                                         $46,562                 $1,272,569
d.   Cash balance end of month (a+b-c)                                                            $1,397,257
e.   Disbursements made by third party for the benefit of the estate                                        $0                      $0
f.   Total disbursements for quarterly fee calculation (c+e)                                         $46,562                 $1,272,569
Part 2: Asset and Liability Status                                                       Current Month
(Not generally applicable to Individual Debtors. See Instructions.)
a. Accounts receivable (total net of allowance)                                                             $0
b.   Accounts receivable over 90 days outstanding (net of allowance)                                     $1,800
c.   Inventory       ( Book        Market      Other       (attach explanation))                            $0
d    Total current assets                                                                         $2,700,869
e.   Total assets                                                                               $245,687,772
f.   Postpetition payables (excluding taxes)                                                      $5,555,010
g.   Postpetition payables past due (excluding taxes)                                                       $0
h.   Postpetition taxes payable                                                                             $0
i.   Postpetition taxes past due                                                                            $0
j.   Total postpetition debt (f+h)                                                                $5,555,010
k.   Prepetition secured debt                                                                               $0
l.   Prepetition priority debt                                                                       $78,749
m. Prepetition unsecured debt                                                                   $179,047,999
n.   Total liabilities (debt) (j+k+l+m)                                                         $184,681,758
o.   Ending equity/net worth (e-n)                                                               $61,006,014

Part 3: Assets Sold or Transferred                                                       Current Month            Cumulative


a.   Total cash sales price for assets sold/transferred outside the ordinary
     course of business                                                                                     $0               $1,319,006
b.   Total payments to third parties incident to assets being sold/transferred
     outside the ordinary course of business                                                                $0                      $0
c.   Net cash proceeds from assets sold/transferred outside the ordinary
     course of business (a-b)                                                                               $0               $1,319,006

Part 4: Income Statement (Statement of Operations)                                       Current Month            Cumulative
(Not generally applicable to Individual Debtors. See Instructions.)
a. Gross income/sales (net of returns and allowances)                                                       $0
b.   Cost of goods sold (inclusive of depreciation, if applicable)                                          $0
c.   Gross profit (a-b)                                                                                     $0
d.   Selling expenses                                                                                       $0
e.   General and administrative expenses                                                                    $0
f.   Other expenses                                                                                         $0
g.   Depreciation and/or amortization (not included in 4b)                                                  $0
h.   Interest                                                                                               $0
i.   Taxes (local, state, and federal)                                                                      $0
j.   Reorganization items                                                                                   $0
k.   Profit (loss)                                                                                          $0                      $0
        Case: 20-30242               Doc# 644          Filed: 08/23/21           Entered: 08/23/21 18:28:09         Page 2 of 5
UST Form 11-MOR (06/07/2021)                                           2
Debtor's Name ANTHONY SCOTT LEVANDOWSKI                                                                         Case No. 20-30242

Part 5: Professional Fees and Expenses

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
a.       Debtor's professional fees & expenses (bankruptcy) Aggregate Total            $150,711      $6,674,198          $18,994      $1,377,999
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     Paladin Management Group            Financial Professional               $14,180        $675,259               $0       $324,990
         ii    Keller, Benvenutti, Kim LLC         Lead Counsel                         $12,762        $560,662               $0       $158,858
         iii   Goodwin Proctor LLC                 Special Counsel                     $101,788      $5,321,453               $0       $858,196
         iv    Julie Jenanyan                      Financial Professional                $4,210         $21,171           $4,210        $21,171
         v     Hemming Morse                       Other                                 $1,284         $49,262               $0             $0
         vi    Joseph A Shaw                       Other                                 $1,260         $16,380               $0             $0
         vii   Carden Rose                         Other                                   $812         $15,596          $14,784        $14,784
         viii Florence Keller                      Other                                 $6,890          $6,890               $0             $0
         ix    Robert Platt                        Other                                 $7,525          $7,525               $0             $0

                                                                                    Approved        Approved       Paid Current       Paid
                                                                                  Current Month    Cumulative         Month         Cumulative
b.       Debtor's professional fees & expenses (nonbankruptcy) Aggregate Total               $0         $10,671               $0        $10,671
         Itemized Breakdown by Firm
               Firm Name                           Role
         i     Holland and Assoc                   Financial Professional                    $0         $10,671               $0        $10,671
         ii                                                                                                  $0               $0             $0
c.       All professional fees and expenses (debtor & committees)                      $150,711      $6,684,869          $18,994     $1,388,670

Part 6: Postpetition Taxes                                                                         Current Month             Cumulative

a.   Postpetition income taxes accrued (local, state, and federal)                                                  $0                        $0
b.   Postpetition income taxes paid (local, state, and federal)                                                     $0                        $0
c.   Postpetition employer payroll taxes accrued                                                                    $0                        $0
d.   Postpetition employer payroll taxes paid                                                                       $0                        $0
e.   Postpetition property taxes paid                                                                               $0                        $0
f.   Postpetition other taxes accrued (local, state, and federal)                                                   $0                        $0
g.   Postpetition other taxes paid (local, state, and federal)                                                      $0                        $0

Part 7: Questionnaire - During this reporting period:

a.   Were any payments made on prepetition debt? (if yes, see Instructions)                  Yes        No
b.   Were any payments made outside the ordinary course of business                          Yes        No
     without court approval? (if yes, see Instructions)
c.   Were any payments made to or on behalf of insiders?                                     Yes        No
d.   Are you current on postpetition tax return filings?                                     Yes        No
e.   Are you current on postpetition estimated tax payments?                                 Yes        No
f.   Were all trust fund taxes remitted on a current basis?                                  Yes        No
g.   Was there any postpetition borrowing, other than trade credit?                          Yes        No
     (if yes, see Instructions)
h.   Were all payments made to or on behalf of professionals approved by                     Yes        No      N/A
     the court?
        Case: 20-30242                Doc# 644            Filed: 08/23/21           Entered: 08/23/21 18:28:09              Page 3 of 5
UST Form 11-MOR (06/07/2021)                                                  3
Debtor's Name ANTHONY SCOTT LEVANDOWSKI                                                              Case No. 20-30242



i.   Do you have:           Worker's compensation insurance?                        Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A       (if no, see Instructions)
                            Casualty/property insurance?                            Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A       (if no, see Instructions)
                            General liability insurance?                            Yes        No
                                 If yes, are your premiums current?                 Yes        No     N/A       (if no, see Instructions)
j.   Has a plan of reorganization been filed with the court?                        Yes        No
k.   Has a disclosure statement been filed with the court?                          Yes        No
l.   Are you current with quarterly U.S. Trustee fees as                            Yes        No
     set forth under 28 U.S.C. § 1930?

Part 8: Individual Chapter 11 Debtors (Only)

a.   Gross income (receipts) from salary and wages                                                   $5,626
b.   Gross income (receipts) from self-employment                                                          $0
c.   Gross income from all other sources                                                                  $12
d.   Total income in the reporting period (a+b+c)                                                    $5,638
e.   Payroll deductions                                                                                    $0
f.   Self-employment related expenses                                                                      $0
g.   Living expenses                                                                                $27,567
h.   All other expenses                                                                             $18,995
i.   Total expenses in the reporting period (e+f+g+h)                                               $46,562
j.   Difference between total income and total expenses (d-i)                                       $-40,924
k.   List the total amount of all postpetition debts that are past due                                     $0
l. Are you required to pay any Domestic Support Obligations as defined by 11       Yes    No
   U.S.C § 101(14A)?
m. If yes, have you made all Domestic Support Obligation payments?                 Yes    No        N/A




        Case: 20-30242             Doc# 644           Filed: 08/23/21        Entered: 08/23/21 18:28:09            Page 4 of 5
UST Form 11-MOR (06/07/2021)                                             4
Debtor's Name ANTHONY SCOTT LEVANDOWSKI                                                                Case No. 20-30242


                                                     Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information, and provision of this information is mandatory under 11 U.S.C.
§§ 704, 1106, and 1107. The United States Trustee will use this information to calculate statutory fee assessments under 28
U.S.C. § 1930(a)(6). The United States Trustee will also use this information to evaluate a chapter 11 debtor's progress
through the bankruptcy system, including the likelihood of a plan of reorganization being confirmed and whether the case is
being prosecuted in good faith. This information may be disclosed to a bankruptcy trustee or examiner when the information
is needed to perform the trustee's or examiner's duties or to the appropriate federal, state, local, regulatory, tribal, or foreign
law enforcement agency when the information indicates a violation or potential violation of law. Other disclosures may be
made for routine purposes. For a discussion of the types of routine disclosures that may be made, you may consult the
Executive Office for United States Trustee's systems of records notice, UST-001, "Bankruptcy Case Files and Associated
Records." See 71 Fed. Reg. 59,818 et seq. (Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://
www.justice.gov/ust/eo/rules_regulations/index.htm. Failure to provide this information could result in the dismissal or
conversion of your bankruptcy case or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Monthly Operating Report and its supporting
documentation are true and correct and that I have been authorized to sign this report on behalf of the
estate.


/s/ Anthony S. Levandowski                                               Anthony S. Levandowski
Signature of Responsible Party                                           Printed Name of Responsible Party

Debtor                                                                   08/23/2021
Title                                                                    Date




         Case: 20-30242          Doc# 644       Filed: 08/23/21        Entered: 08/23/21 18:28:09                 Page 5 of 5
UST Form 11-MOR (06/07/2021)                                     5
